DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/16/2021, regarding the 35 USC 112 and 102 rejections of the Claims, as well as regarding the specification and drawing objections (Pages 12-14) have been fully considered and are persuasive, in light of the amendment . In light of the amendment, the related rejections and objections have been withdrawn. 
Applicant's arguments in response to the 9/12/2021 Request for Information (Page 11, lines 15-26) ) have been fully considered and are persuasive, particularly the clarification that Applicant-provided Cappola ‘929 includes a discussion of similar feature, than Cappola ‘576, which made the object of the Request for Information. Said Request is considered fully satisfied.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 15 (similar considerations), Applicants persuasive arguments detailed on page 14 lines 10-16 of the 12/16/21 Response constitute a summary of the statement of reasons for allowance.
Note in particular that “FULLY retracted position” of the actuation sled is understood to imply that the actuation sled (162 in the examined disclosure) is not retractable (i.e. in a proximal direction, namely towards the left as oriented in disclosed Figs. 6-12) beyond the position represented by the FULLY retracted position. This is in contrast to Cappola’s stapler, where the position identified as “Retracted” (Fig. 8) is not located at the extreme (i.e. proximal-most) most point, as Cappola’s actuation sled 148 CAN move even more in the proximal direction (.e. left-ward, as oriented in Fig. 8 of Cappola).
Since the prior art (e.g. Cappola) teaches staplers that lack said features, the prior art does not anticipate the claimed subject matter. Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 2-14 and 16-20  are allowable as depending from independent Claims 1 and 15 which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731